Name: 2009/954/EC: Council Decision of 30Ã November 2009 on the signing and conclusion of the Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC) and the Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the International Partnership for Energy Efficiency Cooperation by the European Community
 Type: Decision
 Subject Matter: natural environment;  energy policy;  deterioration of the environment;  world organisations;  cooperation policy
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/37 COUNCIL DECISION of 30 November 2009 on the signing and conclusion of the Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC) and the Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the International Partnership for Energy Efficiency Cooperation by the European Community (2009/954/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175 paragraph 1 and Article 300 paragraph 2, first subparagraph, and paragraph 3, first subparagraph, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas (1) At the initiative of the European Commission, in June 2008, members of the G8, China, India and South Korea and the Commission decided to establish an International Partnership for Energy Efficiency Cooperation (IPEEC) which is to facilitate those actions that yield high energy efficiency gains. IPEEC will provide a forum for discussion, consultation and exchange of information. IPEEC is open to other countries and intergovernmental organisations. (2) On 24 May 2009, the Terms of Reference for the International Partnership for Energy Efficiency Cooperation (the Terms of Reference) were signed in Rome by twelve States, including four Member States of the European Community. (3) The Terms of Reference describe the cooperative activities of the IPEEC, establish its organisation, define the criteria for potential new members and contain general provisions regarding i.a. the funding of the Partnership and intellectual property rights. (4) Article 4.2 of the Terms of Reference foresees that IPEEC is open to intergovernmental organisations and that their membership is contingent upon the signature of the Terms of Reference. (5) IPEECs administrative functions would best be managed through the establishment of a secretariat. On 24 May and 22 June 2009 respectively, a Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the IPEEC (the Memorandum) was signed in Rome by twelve States, including four Member States of the European Community. The IEA signed on 18 June 2009. (6) The Memorandum describes the general principles regarding the organisation of the Secretariat, and contains provisions regarding the staffing of the Secretariat and recruitment, as well as regarding the issues of funding and budgetary procedures. (7) Point 16 of the Memorandum foresees that any intergovernmental organisation wishing to become a member of IPEEC will be asked to sign the Memorandum. (8) It is appropriate for the European Community to sign the Terms of Reference and the Memorandum. (9) The European Community should pay a contribution to IPEEC for its administrative expenses., HAS DECIDED AS FOLLOWS: Article 1 1. The Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC), annexed to this Decision as Annex I, are hereby approved on behalf of the European Community. 2. The Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the International Partnership for Energy Efficiency Cooperation, annexed to this Decision as Annex II, is hereby approved on behalf of the European Community. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the European Community in order to express the consent of the Community to be bound by:  the Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC), and,  the Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the International Partnership for Energy Efficiency Cooperation, Done at Brussels, 30 November 2009. For the Council The President S. O. LITTORIN (1) EP opinion adopted on 26 November 2009, not published in the Official Journal ANNEX I TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION The undersigned national governmental entities (collectively the Members) set forth the following terms of reference of the International Partnership for Energy Efficiency Cooperation (IPEEC), a framework for international cooperation in energy efficiency to support agile, productive international cooperation in promoting energy efficiency and energy savings. The IPEEC will exchange views and seek collaboration with other international organizations and bodies, to achieve synergies and avoid duplication of efforts. 1. Purpose of the IPEEC The purpose of the IPEEC is to facilitate those actions that yield high energy efficiency gains. Members may choose to take such action on a voluntary basis where they see an added value for themselves taking into consideration their economic, technological and other circumstances. The IPEEC promotes energy efficiency worldwide by providing a high-level forum for discussion, consultation and exchange of information. It does not develop or adopt standards or efficiency goals for its Members. 2. Cooperative Activities of the IPEEC 2.1. The IPEEC may conduct cooperative activities among the Members in the following areas: 2.1.1. supporting the on-going work of the Members to promote energy efficiency, including development of nationally-determined energy efficiency indicators, compiling best practices, and strengthening national efforts to collect data; 2.1.2. exchanging information about measures that could significantly improve energy efficiency on sectoral and cross-sectoral bases such as, but not limited to: standards/codes/norms and labels for buildings, energy-using products and services with a view to accelerating the market penetration of best practices taking into account the circumstances of individual Members; methodologies for energy measurement, auditing and verification procedures, certification protocols and other tools to achieve optimal energy efficiency performance over the lifetime of buildings, industrial processes, relevant products, appliances and equipment; enabling environment and tools for the financing of energy efficiency measures, and establishing principles for encouraging investments in energy efficiency; public procurement policies for encouraging uptake of energy efficient products, services and technologies; programs that help public institutions to become more efficient in building, vehicle, product and service purchasing and operations; activities to increase the awareness of consumers and stakeholders through dissemination of clear, credible and accessible information on energy efficiency with a view to enabling well-informed decisions; best practice guidelines for evaluating the effectiveness of energy efficiency policies and measures; public-private cooperation to advance energy efficient technology research development, commercialization and deployment to accelerate deployment, diffusion and transfer of such technologies; and actions to accelerate dissemination and transfer of best practices and efficient technologies and capacity building in developing countries; 2.1.3. developing public-private partnerships for improving energy efficiency in and across key energy consuming sectors, building on relevant initiatives; 2.1.4. enabling joint research and development into key energy efficient technologies, especially for application by the Members; 2.1.5. facilitating the dissemination of energy-related products and services that contribute to improving energy efficiency; and 2.1.6. other activities which advance achievement of the IPEECs purpose as mutually determined by the Members. 3. Organization of the IPEEC 3.1. The Members hereby establish a Policy Committee, composed of a high level representative of each Member, and an Executive Committee, composed of a mid-level representative of each Member. 3.2. The Policy Committee is to govern the overall framework and policies of the IPEEC including financial arrangements, review the progress of the Task Groups as well as the work of the Executive Committee and the Secretariat, and provide direction to the Executive Committee. The Policy Committee should meet at least once a year, at times and places to be determined by its Members. 3.3. The Executive Committee is to oversee the organization of the annual meetings of the Policy Committee, examine and adopt the programme of work and the budget for each year, examine the membership requests, provide guidance to and oversee the work of the Secretariat, and develop proposals for and review the work of the Task Groups. The Executive Committee should meet at least twice a year, at times and places to be determined by the Executive Committee. 3.4. The Policy Committee and the Executive Committee should make decisions on the basis of consensus, except as otherwise provided. 3.5. The Executive Committee may approve the creation of Task Groups, composed of representatives of some or all Members, to work on individual projects, as needed. 3.6. A representative from each Task Group, as selected by the group, should report, in writing or in person, on the progress of the project to the Executive Committee upon request. The Task Groups should meet as often as necessary to review the progress of their respective activities, identify promising directions for their future work, and make recommendations to the Executive Committee and Policy Committee on needed actions. 3.7. The Policy Committee and the Executive Committee should each elect among the Members a Chair and one or more Vice Chairs for a period of two years. 3.8. The IPEEC may hold Ministerial meetings when required. Ministerial meetings will review the progress of IPEEC collaboration and provide overall direction on priorities for future work. 3.9. The principal coordinator of the IPEECs communications and activities is the IPEEC Secretariat. The functions of the Secretariat are: (1) organize the meetings of the Policy Committee and the Executive Committee; (2) arrange special activities such as teleconferences and workshops; (3) receive and forward new membership requests to the Executive Committee; (4) coordinate communications with regard to IPEEC activities and their status, including the establishment and maintenance of an IPEEC website; (5) act as a clearinghouse of information for the IPEEC; (6) maintain archival records for the Policy Committee and the Executive Committee; (7) prepare an annual report with oversight from the Executive Committee; and (8) perform such other tasks as the Executive Committee directs. The functions of the Secretariat are administrative. 3.10. In order to ensure the sustainability and consistency of the IPEEC activities, a dedicated secretariat will be established. The IPEEC Secretariat will be hosted at the International Energy Agency (IEA), so that the IPEEC can make full use of the knowledge, experiences and capacity of the IEA. The Secretariat will be open for participation to all the Members of the IPEEC. It will report to, and receive its guidance from, the Executive Committee. The Secretariat will be supported by the voluntary contributions (financial or in-kind) of all Members. 3,11. Additional to staff employed by the Secretariat, the Secretariat may, as decided by the Executive Committee, use the services of personnel employed by the Members and made available by them to the Secretariat. Such personnel are to be remunerated by their respective employers and remain subject to their employers conditions of employment. 3.12. Each Member should individually determine the nature of its participation in the IPEEC activities. 4. Membership 4.1. These Terms of Reference, which are administrative in nature, do not create any legally binding obligations between or among its Members. Each Member should conduct the activities contemplated by these Terms of Reference in accordance with the laws and regulations to which it is subject and international agreements to which it or its government is a party, and within the respective budgetary appropriations. 4.2. The IPEEC is open to other national governmental entities and intergovernmental organizations. Their membership will be determined by the Policy Committee acting by consensus. Membership in the IPEEC is contingent upon the signature of the IPEEC Terms of Reference. Countries of the Members are listed in Appendix A. Appendix A may be modified by consensus of the Policy Committee. 4.3. At the invitation of the Executive Committee, technical and other experts from within and outside of Members may participate in Task Groups. 5. Funding 5.1. Subject to 3.11, each Member may contribute funds and other resources to the IPEEC subject to the laws, regulations and policies applicable to the Member. Each Task Group is funded by the Members participating in that Task Group in accordance with the laws, regulations and policies applicable to each Member thereof. 5.2. Each Member is to bear the following expenses incurred in connection with the meetings of the Policy Committee, the Executive Committee and its Task Groups:  Travelling and living expenses of the Members representatives,  Accommodation expenses of the Members representatives; and,  Other related expenses, 5.3. Prior to adoption of the programme of work and the budget for each year, each Member is encouraged to indicate its contribution to the IPEEC. 5.4. These Terms of Reference do not create any right or benefit, substantive or procedural, enforceable by law or equity against the Members, their officers or employees, or any other person. No Member should submit a claim for compensation to another Member for activities it carries out under these Terms of Reference. These Terms of Reference do not direct or apply to any person outside of the Members. 6. Open Research and Intellectual Property 6.1. The intellectual property created by the IPEEC, other than by the Task Groups, should be open and non-proprietary unless the Executive Committee determines otherwise. 6.2. Intellectual property created or furnished in the course of implementing projects under the Task Groups should receive adequate and effective protection. The allocation of rights to such intellectual property and the treatment of proprietary information should be defined by specific implementing arrangements between or among the Members concerned. 7. Commencement, Extension, Modification, Withdrawal, and Discontinuation 7.1. These Terms of Reference will commence on 24 May 2009 and will continue for 10 years unless extended or discontinued by the Members. 7.2. These Terms of Reference may be modified in writing at any time by consensus of the Members. 7.3. A Member may withdraw from the IPEEC. A Member should endeavour to give written notice to the other Members no less than 90 days prior to its anticipated withdrawal. Appendix A: Federative Republic of Brazil, Canada, Peoples Republic of China, France, Germany, Italy, Japan, Republic of Korea, Mexico, Russian Federation, United Kingdom, United States of America TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Edison LÃ Ã Ã Ã  Minister of Mines and Energy of the Federative Republic of Brazil Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Cassie DOYLE Deputy Minister of Natural Resources Canada Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) XIE Ji Representative for the National Development and Reform Commission of the Peoples Republic of China Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Jean-Louis BORLOO Minister of State, Minister of Ecology, Energy, Sustainable Development and Town and Country Planning of France Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Bernd PFAFFENBACH State Secretary of Federal Minister of Economics and Technology of Germany Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Claudio SCAJOLA Minister of Economic Development of Italy Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Toshihiro NIKAI Minister of Economy, Trade and Industry of Japan Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Young Hak KIM Representative for the Ministry of Knowledge Economy of Korea Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Georgina KESSEL MARTINEZ Secretary of Energy of Mexico Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Sergey SHMATKO Minister of Energy of the Russian Federation Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Ed MILIBAND Secretary of State for Energy and Climate Change of the United Kingdom of Great Britain and Northern Ireland Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Steven CHU Secretary of Energy of the United States of America Date: May 24, 2009 TERMS OF REFERENCE FOR THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION [Observer] (signed) Andris PIEBALGS Commissioner for Energy of European Commission Date: May 24, 2009 ANNEX II MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (IPEEC) The Secretariat of the International Energy Agency (the IEA) and the national governmental entities and intergovernmental entities that have signed this Memorandum (collectively the IPEEC Members); Acknowledging that the IPEEC Members signed the Terms of Reference for IPEEC on 24 May 2009 (the Terms of Reference); Noting that IPEEC is independent in terms of financing and its work programme; Recognising that IPEECs administrative functions would be best managed through the establishment of a secretariat (the IPEEC Secretariat) as well as possible dedicated units for specific Task Groups; Considering that both IPEEC and the lEAs objectives would be furthered by the opportunities for mutually beneficial networking between the IEA and the IPEEC Secretariat; and Considering, in this context, the need to precisely define how the IPEEC Secretariat will be hosted by the IEA; Have decided as follows: General Principles 1. The IPEEC Secretariat will function under the substantive guidance of the Executive Committee (as the term is defined in the Terms of Reference). The IPEEC Secretariats work programme will be decided by the Executive Committee. 2. The IPEEC Members understand that the IEA will assume no financial responsibility with respect to IPEEC and the IPEEC Secretariat. Except as otherwise decided by the IPEEC Members, all costs related to the functioning and to the staff of the IPEEC Secretariat, including costs linked to the discontinuance of appointments, will be borne by the voluntary contributions of the IPEEC Members and/or other entities approved by the Executive Committee. 3. Subject to availability of sufficient voluntary contributions, the IPEEC Secretariat is intended to undertake the functions outlined for the IPEEC Secretariat in the Terms of Reference. 4. The IPEEC Secretariat, or a unit within it, may also provide similar functions for a given Task Group (as that term is defined in the Terms of Reference), subject to sufficient dedicated voluntary contributions from the IPEEC Members participating in that Task Group. Recruitment and Staffing of the IPEEC Secretariat 5. Upon the request of, and in consultation with, the Executive Committee, the IEA is expected to conduct the recruitment of personnel for the IPEEC Secretariat in accordance with the then-existing IEA rules and procedures, and in a manner that treats candidates from the countries of the IPEEC Members equally. 6. Upon the request of the Executive Committee, in accordance with the laws of the IEAs host country and then-existing IEA rules and procedures, the IPEEC Secretariat may accept individuals on loan from the IPEEC Members. Each IPEEC Member that loans an individual to the IPEEC Secretariat is to remain responsible for that individuals salary and benefits, including but not necessarily limited to travel and relocation to and from the IEA for the individual to begin and end duty at the IPEEC Secretariat. The IEA and the other IPEEC Members do not bear any financial responsibility for any such costs. 7. All IPEEC staff and individuals on loan from the IPEEC Members will only work within the IPEEC Secretariat. They will not do any work for the IEA. 8. Subject to the terms of this Memorandum, the IEA should ensure that the IPEEC Secretarial is provided with office space equipped to IEA standards. IPEEC Secretariat personnel should have access to support services that the IEA provides to IEA personnel, including but not necessarily limited to legal, personnel and finance, publications and media, information technology, security, cleaning and maintenance, mission travel services and use of meeting space. Funding and Budgetary Procedures 9. The IPEEC Secretariat and its hosting by the IEA is intended to be fully funded through voluntary contributions by the IPEEC Members and/or other entities as approved by the Executive Committee. Staffing levels and the budget of the IPEEC Secretariat are to be adopted by the Executive Committee in consultation with the IEA Secretariat. 10. The IPEEC Members intend to determine amongst themselves the amount and timing of their respective financial contributions, if any. They note that contributions for the support of the IPEEC Secretariats hosting by the IEA must be made to the IEA in accordance with the IEAs financial rules and procedures regarding voluntary contributions. The IPEEC Members are encouraged to use a model letter provided by the IEA to facilitate the provision of voluntary contributions. 11. To the extent that the IEA anticipates that IPEEC expenses may exceed the IPEEC Members contributions there to, the IEA should alert the Executive Committee that contributions appear insufficient for the IPEEC Secretariat to continue planned operations. The Executive Committee should provide guidance to the IEA so as to reduce IPEEC Secretariat expenditures and/or provide additional funds to the IEA so that the IPEEC Secretariat has sufficient funds to continue operations within the IEA. To the extent that the necessary guidance and/or sufficient additional funds are not forthcoming from the IPEEC Members, or the IEA considers such guidance to be insufficient, the IEA may decide to cease to host the IPEEC Secretariat. 12. To the extent that voluntary contributions remain unexpended for the IPEEC Secretariat on 31 December of a given year, they are to be automatically carried forward to the next year in accordance with the IEAs standard procedures, provided, however, that the IEA continues to host the IPEEC Secretariat the next year. Commencement date, operation, modification, continuation and end 13. Activities under this Memorandum should commence on [date]. Notwithstanding the foregoing, the IPEEC Members acknowledge that the IPEEC Secretariat is not expected to commence its functions until such time as voluntary contributions from the IPEEC Members have been secured to fund the IPEEC Secretariat up to December 31 2010, which the IEA has estimated to be 1,3 million Euro. 14. The IEA Secretariat and the Executive Committee should meet as necessary to discuss matters involving the practical implementation and operation of this Memorandum. 15. The Memorandum may be modified in writing by consensus between the IEA and the Executive Committee. 16. To the extent that, after activities commence, any national governmental entity or inter-governmental organisation wishes to become an IPEEC Member, it will be asked to sign this Memorandum and be defined as an IPEEC Member for the purposes of this Memorandum. Any new IPEEC Member is to be eligible to have individuals serve in the IPEEC Secretariat, subject to paragraphs 5 to 8 above. 17. This Memorandum may be ended by the IEA or the Executive Committee at any time. They should endeavour to provide no less than twelve months prior written notice to each other in this event. 18. When an IPEEC Member withdraws from IPEEC in accordance with the Terms of Reference, the withdrawal notice provided thereunder by that IPEEC Member constitutes notice of withdrawal under this Memorandum. Notwithstanding the foregoing, the IPEEC Members should ensure that the IPEEC Secretariat informs the IEA in writing immediately upon notice of such withdrawal. An IPEEC Participant that withdraws from IPEEC is not to receive from the IEA any reimbursement for voluntary contributions that it has previously made. 19. To the extent that the Executive Committee and the IEA have not decided to end the activities under this Memorandum prior to 30 June of any given year, the IEA will, if necessary, initiate a call for funds through the Executive Committee to all IPEEC Members so as to help ensure that the IPEEC Secretariat will have sufficient funds for the following calendar year. To the extent that the IEA does not receive sufficient funds by 30 September of that given year, the IEA may decide to cease to host the IPEEC Secretariat. 20. If this Memorandum is modified or ended such that the IPEEC Secretariat is no longer hosted by the IEA, the costs of separation of the paid staff of the IPEEC Secretariat from the IEA, as well as all other direct costs linked to the orderly winding-up of this arrangement, are to be borne entirely by the IPEEC Members and/or other entities as approved by the Executive Committee, and they will provide to the budget of the IPEEC Secretariat voluntary contributions to the amount necessary for this purpose as mutually determined between the IEA and the Executive Committee; such contributions are to be made according to the laws and regulations of the respective IPEEC Members. To the extent that there is a surplus with respect to voluntary contributions at the time the IPEEC Secretariat is no longer hosted by the IEA, any unused monies are to be allocated to the IPEEC Members by the IEA in proportion to their respective contributions to the then-current budget. This paragraph is to survive the end of this Memorandum. 21. This Memorandum does not impose, nor is it intended to impose, any legally binding commitments or obligations on the IPEEC Members or the IEA. MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Ambassador, Richard H. JONES Representative for International Energy Agency Date: 18 June 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Andre CORREA DO LAGO Representative for the Ministry of External Relations of the Federative Republic of Brazil Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY (signed) Kevin STRINGER Representative for the Natural Resources Canada Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) XIE Ji Representative for the National Development and Reform Commission of the Peoples Republic of China Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Pierre-Marie ABADIE Representative for the Ministry of Ecology, Energy, Sustainable Development and Town and Country Planning of France Date: 22.6.2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Detlef DAUKE Representative for the Federal Ministry of Economics and Technology of Germany Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Daniele MANCINI Representative for the Ministry of Economic Development of Italy Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Ã ¢Ã ¾Ã ³u ISHIDA Representative for the Ministry of Economy, Trade and Industry of Japan Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Tae Hyun CHOI Representative for the Ministry of Knowledge Economy of Korea Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING 8Y THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Aldo FLORES Representative for the Secretariat of Energy of Mexico Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Sergey MIKHAYLOV Representative for the Ministry of Energy of the Russian Federation Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) Graham WHITE Representative for the Department of Energy and Climate Change of the United Kingdom of Great Britain and Northern Ireland Date: May 24, 2009 MEMORANDUM CONCERNING THE HOSTING BY THE IEA OF THE SECRETARIAT TO THE INTERNATIONAL PARTNERSHIP FOR ENERGY EFFICIENCY COOPERATION (signed) David SANDALOW Representative for the U.S. Department of Energy Date: May 24, 2009